DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jasmine Wallas on 01 September 2022.
The application has been amended as follows:

1.	(Currently Amended) An intraocular lens (“IOL”) adapted to sense intraocular pressure and adapted for implantation in an eye, comprising:
an optic portion sized and configured to be disposed in a central region of the IOL; and
a haptic portion that extends radially outward relative to a periphery of the optic portion, the haptic portion comprising a substrate layer extending radially outward relative to the periphery of the optic portion, 
wherein the haptic portion also includes an intraocular pressure sensor secured to the substrate layer,
the substrate layer also extending radially inward relative to the periphery of the optic portion and through the optic portion,
wherein the haptic portion further comprises an electronics module disposed on the substrate layer, 
wherein the intraocular pressure sensor is disposed in the electronics module,
wherein the optic portion comprises an anterior optic portion and a posterior optic portion spaced apart from the anterior optic portion by the substrate layer that extends through the optic portion, the anterior optic portion disposed anterior to the substrate layer in the optic portion, and the posterior optic portion disposed posterior to the substrate layer in the optic portion, and
wherein the intraocular lens further comprises a folding line along which the IOL is folded for implantation, with a distance between the folding line and the intraocular pressure sensor of about 0.1 mm to about 0.6 mm.
2.	(Cancelled) 
3.	(Canceled) 
4.	(Canceled) 
5.	(Previously Presented) The IOL of Claim 1, wherein the electronics module further comprises a rechargeable battery and at least one of a microcontroller or an application-specific integrated circuit.
6.	(Previously Presented) The IOL of Claim 1, wherein the haptic portion further comprises an antenna secured to the substrate layer. 
7.	(Cancelled) 
8.	(Currently Amended) The IOL of Claim 1, wherein the optic portion and the posterior optic portion comprise a hydrophobic material.
9.	(Currently Amended) The IOL of Claim 1, wherein the optic portion and the posterior optic portion comprise a hydrophilic material.
10.	(Currently Amended) The IOL of Claim 1, wherein the portion has has a second refractive index greater than the first refractive index.
11.	(Currently Amended) The IOL of Claim 10, wherein portion has a third refractive index that is the same as the first refractive index. 
12.	(Previously Presented) The IOL of Claim 10, wherein the first refractive index is from 1.42–1.56 and the second refractive index is from 1.45–1.
13.	(Canceled) 
14.	(Currently Amended) The IOL of Claim 10, wherein an adhesive bonds the anterior optic portion to the substrate layer, wherein the adhesive has a refractive index that is between the first refractive index and the second refractive index. 
15.	(Original) The IOL of Claim 14, wherein the adhesive refractive index is a mean of the first refractive index and the second refractive index. 
16.	(Original) The IOL of Claim 1, wherein the substrate layer comprises at least one of a polyether, a polyamide, a polyimide, a polyester, or a cyclic olefinic copolymer. 
17.	(Original) The IOL of Claim 1, wherein the substrate layer extends radially around the entirety of the periphery of the optic portion.
18.	(Previously Presented) The IOL of Claim 1, wherein the substrate layer has a tensile modulus in the range of 2–10 GPa measured at 25 °C.
19.	(Previously Presented) The IOL of Claim 18, wherein the substrate layer has a melting point in excess of 100 °C.
20.	(Previously Presented) The IOL of Claim 18, wherein the substrate layer has a glass transition temperature in excess of 75 °C.
21.	(Previously Presented) The IOL of Claim 1, wherein the substrate layer has a thickness from 5–25 microns and a thickness of the optic portion is from 100–400 microns.
22.	(Canceled) 
23.	(Original) The IOL of Claim 1, wherein the substrate layer comprises at least two layers, at least one of which comprises a cross-linked thermoset and at least one of which comprises a partially crystalline thermoplastic material. 
24–37.	(Canceled)
38.	(Currently Amended) An intraocular lens (“IOL”) adapted to sense intraocular pressure and adapted for implantation in an eye, comprising:
an optic portion sized and configured to be disposed in a central region of the IOL; and
a haptic portion that extends radially outward relative to a periphery of the optic portion, the haptic portion comprising a substrate layer extending radially outward relative to the periphery of the optic portion, 
wherein the haptic portion also includes an intraocular pressure sensor secured to the substrate layer,
the substrate layer also extending radially inward relative to the periphery of the optic portion and through the optic portion,
wherein the substrate layer comprises at least two layers, at least one of which comprises a cross-linked thermoset and at least one of which comprises a partially crystalline thermoplastic material,
wherein the haptic portion further comprises an electronics module disposed on the substrate layer, 
wherein the intraocular pressure sensor is disposed in the electronics module, and
wherein the optic portion comprises an anterior optic portion and a posterior optic portion spaced apart from the anterior optic portion by the substrate layer that extends through the optic portion, the anterior optic portion disposed anterior to the substrate layer in the optic portion, and the posterior optic portion disposed posterior to the substrate layer in the optic portion.
(Previously Presented) The IOL of claim 38, wherein a first layer of the at least two layers of the substrate layer comprises a cross-linked thermoset and a second layer of the at least two layers of the substrate layer comprises a partially crystalline thermoplastic material.
40–42.	(Cancelled)

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,796,942
US 6,443,893
US PG Pub No. 2005/0119740
US PG Pub No. 2013/0041245
US PG Pub No. 2009/0264998
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774